Citation Nr: 0311433	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  01-08 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's son




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1943 to October 
1945.  He died in February 1997.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which found that the appellant did 
not submit new and material evidence sufficient to reopen her 
claim for service connection for the cause of the veteran's 
death.  The appellant's claim was subsequently reopened by 
the Board in a December 2002 decision.


REMAND

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  A review of the record 
leads the Board to conclude that additional development is 
necessary in this case before proceeding with appellate 
disposition, as the record does not contain sufficient 
development to render a decision as to the appellant's claim 
at this time.

As a preliminary matter, the Board notes that while the 
appellant's appeal was pending, there was a significant 
change in the law pertaining to VA benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2002).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the 
appellant's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  This legislation is 
applicable to the appellant's claims.  Nonetheless, notice of 
the appellant's rights and responsibilities under the VCAA, 
as well as VA's responsibilities in assisting the appellant 
in the development of her claim of service connection for the 
cause of the veteran's death, was not provided by the RO.  As 
a consequence, the appellant's claim was certified to the 
Board without the appellant being given appropriate notice of 
her rights and responsibilities, and VA's responsibilities 
under the VCAA.  Therefore, the appellant's claim must be 
remanded to the RO to ensure that the appellant is given 
proper notice of her rights and responsibilities under the 
VCAA, allowed the appropriate time in which to respond to the 
notice of the VCAA and/or waive that response time, and to 
ensure that all duty to notify and duty to assist obligations 
of the VA are met.

Nevertheless, a portion of the regulations implementing the 
VCAA was recently invalidated by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  The 
Federal Circuit specifically found that, under the statute, a 
claimant has one year in which to submit additional evidence 
and argument in support of his or her claims following notice 
of the VCAA as opposed to only thirty days as set forth in 
the regulations at 38 C.F.R. § 19.9(a)(2)(ii).  Accordingly, 
that portion of the regulations limiting a veteran's response 
time to thirty days, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalidated.  See Disabled American Veterans, et. al. v. 
Principi, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

A review of the record discloses that, pursuant to authority 
provided by 38 C.F.R. § 19.9(a)(2) (2002), the Board 
undertook additional evidentiary development in this case, 
including requesting that the appellant provide additional 
information as to the veteran's treating physicians and 
medical care facilities.  However, the Board indicated in the 
letter to the appellant that she had 30 days from the date of 
the letter.  While the Board acknowledges that there was no 
response from the appellant within the applicable time frame 
set forth in the letter, the Board points out that, as 
previously discussed, the Court held that a claimant has one 
year in which to submit additional evidence and argument in 
support of her claim following notice of the VCAA.  See 
Disabled American Veterans, et. al. v. Principi, supra.  
Accordingly, the appellant should be afforded another 
opportunity to identify the physicians and medical care 
facilities that treated the veteran for his right iliac 
aneurysm, abdominal aortic aneurysm repair, and bilateral 
femoral angioplasty between his October 1945 discharge from 
service and his February 1997 death.

Therefore, it is the Board's opinion that in order to give 
the appellant every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. §§ 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2002).  

2.  The RO is requested to send the 
appellant notice of the provisions of the 
VCAA, the kind of information needed from 
her, and what she could do to help her 
claim, as well as her and the VA's 
responsibilities in obtaining evidence.  
She should be given an opportunity to 
supply additional evidence and/or 
argument, identify additional evidence 
for VA to obtain, or waive her right to 
the one-year response time required under 
the VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

3.  The RO should contact the appellant 
and request that she provide the names 
and addresses of all health care 
providers who have treated the veteran 
from his October 1945 separation from 
service until his death in February 1997.  
Specifically, the RO is requested to ask 
the appellant to identify those 
physicians and medical care facilities 
that treated the veteran for a right 
iliac aneurysm in 1985; an abdominal 
aortic aneurysm repair in 1982; and 
bilateral femoral angioplasty in or 
before 1995.  After securing any 
necessary authorization, the RO should 
obtain and associate with the claims file 
records of this treatment.  In addition, 
the RO is requested to obtain all of the 
veteran's clinical records from October 
1945 through February 1997 from the 
following providers:

a.	W. E. Becknell, Sr., M.D. 
Parkway Medical Clinic, Inc.
P.O. Box 369
Manchester, Kentucky 40962 
b.	St. Joseph Hospital
One Saint Joseph Drive
Lexington, Kentucky 40504
c.	Jeffrey L. Newswanger, D.O.
Pearl Family Health Center
94 Marie Langdon Drive, Suite 1
Manchester, Kentucky 40962
d.	Memorial Hospital
401 Memorial Drive
Manchester, Kentucky 40962
e.	University of Kentucky Medical Center
800 Rose Street
Lexington, Kentucky 40536

  The Board notes that authorizations are 
currently of record for St. Joseph's 
Hospital, University of Kentucky Medical 
Center, Parkway Medical Clinic, W.E. 
Becknell, and Memorial Hospital.

4.  The RO should review the appellant's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.



The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the appellant until she is notified.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


